                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

RAYMOND LESLIE LOWE, JR.,

               Plaintiff,                                            Civ. No. 3:16-cv-1791-MK

       v.                                                                              ORDER

BYRON TRAPP, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#116), and

the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Kasubhai’s Findings and Recommendation (#116) is adopted. Defendants’ Motion for

Summary Judgment (#81) is GRANTED. Plaintiff’s Motions for Summary Judgment (##100,

107) are DENIED. This action is dismissed. As any appeal would be frivolous, plaintiff’s IFP

status is revoked.

IT IS SO ORDERED.

       DATED this 20th day of June, 2019.

                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge


1 – ORDER
